Proceeding, brought pursuant to article 78 of the Civil Practice Act, to annul the determination of the State Liquor Authority, which refused to grant petitioner a license to sell wines and beer for on-premises consumption in his restaurant in Brooklyn. The petitioner urges that the disapproval of his application was arbitrary, capricious and unreasonable. Determination unanimously confirmed, with ten dollars costs and disbursements. No opinion. Present ■ — ■ Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ.